Title: To James Madison from William C. Somerville, 9 May 1823
From: Somerville, William C.
To: Madison, James


        
          Sir
          N. Calvert Street Baltimore May 9th. 1823.
        
        I have taken the liberty to send you by the mail a volume on the past & present state of France which you will gratify me by accepting. My opportunities of procuring information were too limitted during the short stay which my circumstances admitted of my making in France, to justify even the hope of having avoided all errours of opinion, but I trust there will be found no sentiment in the work which is not friendly to human happiness. With the best wishes for the continued welfare of yourself, Mrs. Madison, & Mr. Todd I remain your Ob: hum: Sert.
        
          Wm. C: Somerville
        
      